DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/12/2019.  These drawings are accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 the closest available prior art (US 2008/0030592 to Border et al) discloses a method of zooming by switching between dual cameras (abstract), comprising: detecting, by a mobile terminal (paragraph 55), whether magnification of a first camera during a zooming process exceeds a predefined threshold (paragraph 44 and 62; where a user sets zoom between 1 and M and the operation is adjusted accordingly, each operation change is a threshold); reading, by the mobile terminal, camera registration information between photographing by the first camera and photographing by the second camera (paragraph 38 and 41), and obtaining a first image of the first camera and a second image of the second camera (paragraph 36), wherein the camera registration information is stored in a non-transitory memory in advance (paragraph 41); and determining a range of a common focus of the first camera and the second camera based on the camera registration information (paragraph 45), fusing the first image and the second image, and outputting a fused 
However, the prior art does not teach or fairly discuss the method as discussed above where the camera registration information used throughout the method is an average distance difference between photographing by the first camera and photographing by the second camera.
Claims 9 and 15 are allowable for similar reasons as claim 1 above as they are corresponding apparatus and program claims that incorporate the method of claim 1.
Claims 2-8, 10-14 and 16-20 are allowable for at least the reason that they depend from claim 1, 9 or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0085764 A1 to Kim teaches in response to the magnification being detected as exceeding the predefined threshold, activating a second camera.
US 2016/0050374 A1 to Shabtay et al and US 2016/0142627 A1 to Chou et al also disclose using two cameras for a zooming method where the cameras have registration information stored to align the images and the images are merged as part of the zooming method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699